Executive Officer Bonus Plan



 

Objectives

The objectives of the Aruba Networks, Inc. (the "Company") Executive Officer
Bonus Plan (the "Plan") are:

 * To emphasize meeting/exceeding Company financial goals.

 * To reward Section 16 officers for maximizing results.
 * To reward the results of individual and collective actions.
 * To position the Company competitively in the employment marketplace.

Description

Performance Period

. The Plan is based on achieving defined objectives established for two
consecutive fiscal quarters. A new and separate Plan performance period begins
on the first day of the first and third quarter and ends on the last day of
second and fourth quarter, respectively.



Performance Targets

. As described further below, a bonus pool, in an amount to be determined by the
Board of Directors of the Company (the "Board"), will be funded based upon the
extent to which the Company meets or exceeds the Board-approved internal
operating plan revenue and profit targets (the "Operating Plan revenue" and
"Operating Plan profit", respectively) set by the Board at the start of the
Company's fiscal year. Beginning with fiscal 2011, the Board may, in its
discretion, determine that different performance metrics will be used to fund
the bonus pool.



Plan Award

. The budget for the Plan award payout will be based on a percentage of the
participant's eligible base pay for the applicable performance period, as
further described below. For purposes of the Plan, "base pay" will include only
gross base wages or gross base salary, as applicable, and will exclude all other
payments including, but not limited to, bonuses, commissions, overtime, and
equity compensation.



Any bonus payment under the Plan will be made in the form of a restricted stock
unit award (an "Award") granted under the Company's 2007 Equity Incentive Plan
(the "Equity Plan") and will be subject to the terms and conditions of the
Equity Plan and an Award agreement between the Company and the participant. Each
Award will be scheduled to vest in full approximately one year following the
date of grant, with the actual vesting date to be determined by the Compensation
Committee of the Board (the "Compensation Committee") on or before the Award's
date of grant in accordance with the Company's Equity Award Grant Policy,
subject to the participant's remaining a Service Provider (as defined in the
Equity Plan) through the applicable vesting date.

The number of restricted stock units subject to an Award will be determined
based on the dollar value attributable to the participant's bonus for a given
performance period, divided by the closing Company share price on the Award's
date of grant.

The dollar value of a participant's bonus for a given performance period will
equal the target percentage of his or her base pay for the performance period
multiplied by the percentage of funding of the bonus pool, subject to the
approval by the Compensation Committee. For example, if the bonus pool is funded
at a level of 105%, each participant would be eligible to receive a bonus valued
at 105% of his or her target percentage of base salary for the performance
period, unless the Compensation Committee determines otherwise.

Unless determined otherwise by the Compensation Committee, the Plan award
targets as a percentage of base pay for the performance period are as follows:

Grade Target as a % of base pay

 * CEO and COO* 125%
 * CFO 100%
 * CTO 75%

* See "Eligibility" section below.



The funding of the bonus pool shall be based on achievement of the Operating
Plan revenue and Operating Plan profit as follows:

 * (1) Failing to meet the Operating Plan profit target for the performance
   period, or (2) meeting 97.5% or less of the Operating Plan revenue target for
   the performance period: No pool will be funded and there will be no bonus
   payment under the Plan for the performance period.

 * (1) Meeting the Operating Plan profit target for the performance period, and
   (2) meeting more than 97.5% but less than or equal to 112.5% of Operating
   Plan revenue target: The bonus pool is funded at the percentage achievement
   amount of the Operating Plan revenue target up to but not to exceed 110%. For
   example: Meeting the Operating Plan profit target and meeting 112% of the
   Operating Plan revenue target will result in funding of a bonus pool equal to
   110% of the target amounts of all participants in the Plan for that
   performance period.

 * (1) Meeting the Operating Plan profit target for the performance period, and
   (2) meeting more than 112.5% of the Operating Plan revenue target: The bonus
   pool is funded at 110% of the target amounts of all participants in the Plan
   for that performance period.

The Compensation Committee will determine, in good faith, whether and to what
extent Operating Plan revenue and Operating Plan profit targets have been
achieved for a given performance period.

Payment

. Awards are scheduled to be approved by the Compensation Committee after the
end of the performance period, if the goals have been achieved, pursuant to the
terms of the Company's Equity Award Grant Policy. A participant will not be
entitled to an Award under the Plan if his or her employment with the Company is
terminated for any reason prior to the date of Award grant, nor will such
participant be entitled to receive the shares of the Company's common stock
underlying such Award if his or her employment with the Company is terminated
for any reason prior to the date such Award vests.



Policies and Practices

Eligibility

. All regular, full-time and non-commissionable Company employees in good
standing who are "officers" within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended ("Section 16") are eligible to participate in
the Plan. Notwithstanding the foregoing, Mr. Hitesh Sheth will not be eligible
to participate in the Plan during fiscal 2010, as he is eligible for a fiscal
2010 performance bonus as provided in his July 16, 2009 offer letter with the
Company. If an employee ceases to be an "officer" for purposes of Section 16
during a performance period but otherwise remains eligible to participate in the
Plan, he or she shall remain a participant in the Plan for the remainder of the
performance period. An employee whose employment begins during a performance
period that has already commenced will be eligible to participate in the Plan
for that performance period and to receive a pro-rated Award reflecting the
length of his or her employment during the performance period, provided such
employee was employed by the Company for at least one full fiscal quarter in the
performance period, subject to the other terms and conditions of the Plan.



Performance Improvement Plan (PIP) - if an employee is on a PIP within that
performance period, he or she will no longer be eligible to receive an Award
until the PIP has been successfully completed.

Employees out on leave or who will be out on leave during any given performance
period are not eligible to participate in the Plan for such performance period.

Right of Employment and Company Discretion

. The Plan will remain in effect until and unless terminated by the Compensation
Committee. The Company reserves the right to alter, amend, suspend, or in any
other way, to align the Plan with the changing needs of the Company.



The Company reserves the right to restrict participation in the Plan at any
time. Participation under this Plan does not guarantee the right to continued
employment. A participant or the Company may terminate the employment
relationship at any time, for any reason, with or without cause.

Administration and Discretion

. The Compensation Committee will administer the Plan and has all powers and
discretion to administer the Plan and to control its operation. Notwithstanding
anything in the Plan to the contrary, the Compensation Committee may, in its
discretion, increase or decrease (including to zero) the amount of the bonus
pool that is funded, the percentage or dollar value of Plan award targets for
participants, and the number of shares to be granted under an Award. Any
determination, decision or action of the Compensation Committee with respect to
the Plan will be final, conclusive, and binding upon all persons, and will be
given the maximum possible deference permitted by law.



Miscellaneous

Captions

. Captions are provided herein for convenience only, and will not serve as a
basis for interpretation or construction of the Plan.



Governing Law; Severability

. The Plan and all Awards will be construed in accordance with and governed by
the laws of the State of California, but without regard to its conflict of law
provisions. In the event any provision of the Plan will be held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.



Requirements of Law

. The granting of Awards under the Plan will be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.



 

oOo